Citation Nr: 1521530	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-15 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease and degenerative joint disease of the lower thoracic and lumbosacral spine, currently rated as 40 percent disabling.  

2.  Entitlement to an earlier effective date for the award of a 40 percent rating for degenerative disc disease and degenerative joint disease of the lower thoracic and lumbosacral spine.


REPRESENTATION

Appellant represented by:	Lori N. Chism, Attorney at Law


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1980 to March 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by  the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The issue of entitlement to service connection for sciatic radiculopathy of the left lower extremity was addressed in a statement of the case, but service connection was granted by the RO in May 2013.  Thus, that issue is no longer before the Board.  


FINDINGS OF FACT

1.  The Veteran's disability of the spine has been manifested by functional losses tantamount to limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; there is no evidence of favorable or unfavorable ankylosis.

2.  During the claim period on appeal, the Veteran's intervertebral disc syndrome has resulted in a single incapacitating episode lasting three days.  

3.  The Veteran's claim for an increased evaluation for his back disability was received by the RO on December 10, 2010; it is not factually ascertainable that an increase in disability occurred in the one-year period prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for degenerative disc disease and degenerative joint disease of the lower thoracic and lumbosacral spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5242, 5243 (2014)
2.  The assignment of an effective date earlier than December 10, 2010, for the award of a 40 percent rating for the service-connected spine disability is not warranted.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.104, 3.156, 3.400, 20.302, 20.1103 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009);   Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the increased rating claim decided herein via a letter dated March 17, 2011.  The Board finds that that letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flore, supra.  Thus, the Board finds that the duty-to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

Concerning the claim for an earlier effective date, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues, including the effective date element of a claim.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. At 490.  In this case, an increased rating for degenerative disc disease was granted and an effective date assigned in an October 2011 rating decision.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice was intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, private medical records, and lay statements from the Veteran and his representative.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

II. Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned." 38 C.F.R. § 4.7 (2014).

Disabilities found under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235 to 5242 are evaluated using the general rating formula for diseases and injuries of the spine.  Under the general rating formula, a 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less, or when the Veteran suffers from favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when the veteran suffers from unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5242 (2014).  

When intervertebral disc syndrome is present, a rating may also be granted under 38 C.F.R. § 4.71a , DC 5243, which provides for a 40 percent rating with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the prior 12 months.  A 60 percent rating will be granted with incapacitating episodes having a total duration of at least 6 weeks during the prior 12 months.  38 C.F.R. § 4.71a , DC 5243 (2014).  

In the instant case, the Veteran was afforded a VA examination in connection with his increased rating claim in March 2011.  The VA examiner conducted a complete physical examination and noted forward flexion to 10 degrees with evidence of pain on motion at 10 degrees.  Extension was to 0 degrees with evidence of pain on motion at 0 degrees.  Bilateral lateral flexion and rotation were to 10 degrees with evidence of pain at 10 degrees.  No ankylosis was found.  Functional loss was the result of pain on movement, weakness, and lack of endurance.  The Veteran was noted to have a single incapacitating episode in the prior 12 months which lasted for three days.  

In April 2013, the Veteran was again afforded a VA examination in connection with his increased rating claim.  The VA examiner conducted a thorough physical examination and found forward flexion to 30 degrees with evidence of pain on motion at 30 degrees.  Extension was to 10 degrees with evidence of pain on motion at 10 degrees.  Bilateral lateral flexion and rotation were to 10 degrees with evidence of pain at 10 degrees.  The Veteran's range of motion results were the same following three repetitions.  Functional loss was due to limited movement, incoordination, and pain on movement.  No ankylosis was noted.  The Veteran did not have muscle atrophy, although he did have an abnormal spinal contour due to muscle spasms.   Intervertebral disc syndrome was present, although the Veteran did not have any incapacitating episodes in the prior 12 months.  

A statement by the Veteran's then-appointed representative, dated in January 2012, indicates that the Veteran intended to pursue yoga to relieve his back and leg pain.  

Private records from the Veteran's acupuncturist dated in August and September 2005 indicate that the Veteran suffered from pain in his right side body from his head through his feet for 3 weeks with bilateral pain of the trapezius muscle which felt like a prick.  He also noted pain in his lower right limb with impotence for 3 months.  He was advised to pursue traditional Chinese medicine and further acupuncture, but the Veteran turned down use of traditional medicine.  

Given the above, the Board finds that the 40 percent rating assigned effective from December 10, 2010, is appropriate.  The Veteran's forward flexion of the thoracolumbar spine has been limited to 30 degrees or less, as demonstrated at both the March 2011 and April 2013 VA examinations.  He has not been found to have ankylosis, either favorable or unfavorable, which would give rise to a higher rating under the pertinent rating criteria.  38 C.F.R. § 4.71a, DC 5242.  Further, while he was noted to have intervertebral disc syndrome, he only experienced one incapacitating episode prior to his March 2011 VA examination and that episode only lasted for three days.  Without incapacitating episodes lasting at least 6 weeks, the Veteran is not entitled to an increased rating based on his intervertebral disc syndrome.  38 C.F.R. § 4.71a , DC 5243.  

Nevertheless, when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the claimant may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In that regard, the functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Moreover, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

When considering pain as a factor, it is important to note that while pain may cause a functional loss, pain itself does not constitute a functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Particularly, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," resulting in functional impairment that more nearly approximates the criteria for the next highest rating.  Id.; see 38 C.F.R. § 4.40.  

However, even considering the DeLuca factors, the Board finds that the Veteran is not entitled to a higher rating based on those considerations.  Objective evidence of pain on motion was noted between 10 and 30 degrees forward flexion of the thoracolumbar spine- a degree provided for by a 40 percent rating.  Neither has the Veteran's weakness, lack of endurance, or incoordination resulted in a limitation which would give rise to a higher rating.  Further, as discussed above, the Veteran has not exhibited favorable or unfavorable ankylosis of the spine; nor have his symptoms resulted in incapacitating episodes lasting more than 6 weeks.  As such the Board finds that the Veteran is not entitled to a rating higher than 40 percent for his spine disability.

The Board finds that the Veteran's symptoms, to include painful motion, impairment and/or functional loss of the thoracolumbar spine, and IVDS are the type of symptoms contemplated by the rating criteria and associated regulations.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that "the available schedular evaluations for [his service-connected back disability is] inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1).

III. Earlier Effective Date

Generally, except as otherwise provided, the effective date of an evaluation and an award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for an increased rating will be the date of the receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually ascertainable that an increase in disability has occurred within that timeframe.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010).  Applicable regulations provide that a claim may be either formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit."  C.F.R. § 3.1(p) (2014).  

Here, a review of the record indicates that the Veteran's service-connected disability of the spine had been rated as 10 percent disabling from March 26, 1987.  As noted above, a 40 percent rating was awarded effective from December 10, 2010.

The RO received the Veteran's written claim for an increased rating for his back disability on December 10, 2010.  Therefore, the Board finds that the earliest date which the Veteran is entitled to an increased rating, based on his most recent request, is December 10, 2010.  

The Board has considered whether an increase rating was warranted in the year prior to his December 2010 application for an increased rating, but finds that it is not.  A review of the record has not revealed any evidence, medical or otherwise, that would give rise to an increased rating within the year prior to the claim being filed.  Specifically, the only new objective medical evidence which the Veteran has provided that pre-dates his application are the August and September 2005 acupuncture records, which do not reveal symptoms that would warrant the higher rating.  Those records did not provide any information concerning the Veteran's range of motion of the spine, any existence of ankylosis, or any debilitating episodes.  Moreover, they were not received until after the Veteran filed his claim and therefore cannot be taken as an earlier date of claim.  38 C.F.R. § 3.155.  Thus, the Board is satisfied that the date of December 10, 2010 is the earliest date for which an increased rating may be assigned.  

The record does show that in April 2002 the Veteran filed a claim for an increased rating for his spine disability.  In June 2002 and June 2003, the RO in New York, New York issued rating decisions denying an increase for his spine disability because the Veteran failed to appear for scheduled VA examinations.  In January 2004, the Veteran submitted a statement in support of his claim for an increase rating indicating he had obtained medical care at the VA medical center in Manhattan, New York.  In April 2004, the Veteran presented for a VA examination in connection with his claim and in June 2004, the RO in Columbia, South Carolina, issued a rating decision denying any increased rating at that time, in light of the results of the Veteran's VA examination.  The Veteran did not appeal that rating decision and it therefore became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  Nothing that can be construed as a claim, formal or informal, was received thereafter until the December 2010 claim.  38 C.F.R. § 3.155.

As such, the Board finds that the earliest date for which the Veteran is entitled to an increased rating for his disability of the spine is December 10, 2010.


ORDER

Entitlement to an increased rating for degenerative disc disease and degenerative joint disease of the lower thoracic and lumbosacral spine is denied.

Entitlement to an effective date prior to December 10, 2010, for the award of a 40 percent rating for the service-connected spine disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


